856 F.2d 195
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Earl McFALL, Plaintiff-Appellant,v.George WILSON;  Vern Taylor;  Jack Lewis;  Gene A. Scroggy;W. Adams, Lt.;  Jack Woods;  Jerry Fox;  GilbertAnderson;  Marion Tompkins;  Kelly D.Wiseman;  Tom Simpson,Defendants-Appellees.
No. 88-5645.
United States Court of Appeals, Sixth Circuit.
Aug. 12, 1988.

1
Before ENGEL, Chief Judge, MILBURN, Circuit Judge, and DAVID D. DOWD, District Judge.*

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the file indicates that the magistrate denied appellant's motion to file an amended complaint.  That order was affirmed by the district court by order filed June 6, 1988.  Appellant appealed the June 6, 1988, order.


4
This court lacks jurisdiction.  An order denying a motion to amend a complaint is not appealable.   Kartell v. Blue Shield of Mass., Inc., 687 F.2d 543, 551 (1st Cir.1982);  DeMelo v. Woolsey Marine Indus., Inc., 677 F.2d 1030, 1035 n. 12 (5th Cir.1982);  Bradshaw v. Zoological Soc'y, 662 F.2d 1301, 1304 (9th Cir.1981);  Encoder Communications, Inc. v. Telegen, Inc., 654 F.2d 198, 202 (2d Cir.1981);  Minnesota v. Pickands Mather & Co., 636 F.2d 251 (8th Cir.1980).


5
It is ORDERED that the appeal be and it hereby is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable David D. Dowd, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation